Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action fully acknowledges Applicant’s remarks filed on June 23rd, 2021.  Claims 1-2 are pending.  Claim 2 is withdrawn from consideration.

Election/Restrictions
Applicant’s election of Group I, claim 1, in the reply filed on June 23rd, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the excitation-cut light filter".  There is insufficient antecedent basis for this limitation in the claim.
It appears that Applicant intends to recite “the excitation-light cut filter” so as to parallel the earlier recitation of the claim, however, it is unclear if this "the excitation-cut light filter" found at the conclusion of the claim is to be drawn to an additional, further filter provided in the device.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being unpatentable over Wada (US 2013/0175457) in view of Cammann (USPN 4,804,271).
Wada discloses an SPR fluorescence analysis device and SPR fluorescence analysis method (abstract).  With regards to claim1, Wada discloses that the analysis device comprises a chip holder 12 configured to detachably hold the analysis chip and wherein the chip holder is configured to hold the analysis chip in an orientation to allow the light emitted from the vicinity of the surface of the metal film to pass through the excitation-light cut filter 46, an adjustable light source 22 configured to emit excitation light at an incident angle with respect to the metal film (wherein Examiner notes that the chip w/ dielectric and metal film is drawn to an intended workpiece and not a positively claimed structural element of the device), a light sensor 41 configured as claimed, and a excitation-light cut filter 46 configured to allow fluorescence emitted from the metal film to pass through the filter and block at least light having a certain wavelength of the excitation light, a filter holder 49 configured to hold the excitation-light cut filter.
Further, while Wada discloses a position switching mechanism 48 (i.e. stage) for adjusting the position of the filter(s) (which are emission filters) and for adjusting which filter is provided in the emission area for filtering the emission from the analysis chip, Wada does not specifically disclose an adjustable stage configured to tilt the excitation-
Cammann discloses a process/apparatus for the improvement of selectivity of spectrometric measurements (abstract).  Cammann discloses providing an emission filter that is tilted relative to a normal line so as to improve the selectivity of the measurement by maximizing signal from the analytical portion of the sample and minimizing that from the impurity (abstract; cols. 1&2, for example).
It would have been obvious to one of ordinary skill in the art to modify Wada to utilize an alternative position adjusting mechanism (i.e. stage) that is configured for tilting with respect to a normal line of a surface of the metal film such as taught by Cammann in order to provide for improving the selectivity of the measurement by maximizing signal from the analytical portion of the sample and minimizing that from the impurity or unwanted/noise portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798